Title: From George Washington to Lieutenant General William Howe, 3 December 1776
From: Washington, George
To: Howe, William



Sir
Head Quarters [Trenton] 3d Decemr 1776.

The Letter which accompanies this, was designed to have been sent by the Gentlemen whose names are in the List it incloses; but by some Accident or delay of my Messenger they had left Brunswick before it reached them. Since that time I have been informed, that a Number

of others both Officers and Soldiers are coming on from the State of Pennsylvania. I have directed Colo. Moylan to meet and to give them a safe Conduct to your out Posts, he will transmit you a List of their Number, Names & Ranks. And I shall as I mentioned in my former Letter, soon make a Requisition of the Like Number of equal Rank.
